Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 3/22/2022. 
The following is the status of claims: claims 1, 2, 5, 6, 11, 13, 14, 16, 17, and 20 have been amended. 
Thus, claims 1-20 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 3/22/2022, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 13, and 20, the claimed features in
independent claim 1 (and substantially similar independent claim 13 and claim 20):

“a pre-processing component;

a post-processing component;

a neural network component;

the pre-processing component being configured to receive data from an incoming data
stream of one or more sensors and to provide the data to the post-processing component;
the post-processing component being configured to receive the data and to provide the
data to the neural network component;

the neural network component being configured to classify the data,
to filter the data based on the classification of the data, to discard filtered-out data, and to label the filtered data for storage;

wherein the pre-processing component is configured to separate the data into data
chunks and to store the data chunks in accordance with a selection configuration matrix in a set
of different matrix buffers; and

wherein the post-processing component comprises multiple processing units, each
processing unit associated to one of the matrix buffers, the processing units further being
configured to receive the data chunks from the associated matrix buffers of the data chunks, to
process the data chunks, and to provide the processed data chunks as inputs to the neural network component”;


in conjunction with other elements of the independent claims are not suggested,
anticipated or found to be obvious over the prior art made of record. The dependent
claims, being definite, further limiting, and fully enabled by the specification are also
allowed.
The closest prior art:

Venkatesh et al., US Pub. No. 2021/0012178, teaches an improved method, and a device
for early-exit from convolution. In some embodiments, at least one processing element (PE) circuit is configured to perform, for a node of a neural network corresponding to a dot-product operation with a set of operands, computation using a subset of the set of operands to generate a dot product value of the subset of the set of operands. The at least one PE circuit can compare the dot-product value of the subset of the set of operands, to a threshold value. The at
least one PE circuit can determine whether to activate the node of the neural network, based at least on a result of the comparing; 

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 9/25/2020, with particular attention to paragraphs 0030-0037; and the examiner also found figures 4 and 5 helpful in understanding how the method operates as well.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152